 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
         Scottsdale Insurance Company,
11             Plaintiffs,                       Case No.    18-cv-02893-SVW-GJSx
12                         v.
                                                 STIPULATED PROTECTIVE
13       Dickstein Shapiro LLP; Certain          ORDER1
         Underwriters at Lloyd’s, London,
14       including Brit UW Limited for and on
         behalf of Lloyd’s Syndicate 2987,
15       Beazley Furlonge Ltd. for and on
         behalf of Lloyd’s Syndicate 2623,
16       Beazley Furlonge Ltd. for and on
         behalf of Lloyd’s Syndicate 0623,
17       Faraday Capital Limited for and on
         behalf of Lloyd’s Syndicate 0435,
18       Amlin Underwriting Limited for and
         on behalf of Lloyd’s Syndicate 2001,
19       and Renaissance Re Group for and on
         behalf of Lloyd’s Syndicate 1458;
20       Lexington Insurance Company; and
         Swiss Re International SE – Zurich,
21
                     Defendants.
22

23

24

25

26

27
     1
28    This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Gail J. Standish’s Procedures.
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11         B. GOOD CAUSE STATEMENT
12         This action is likely to involve trade secrets and other valuable research,
13   development, commercial, financial, technical and/or proprietary information for
14   which special protection from public disclosure and from use for any purpose other
15   than prosecution of this action is warranted. Such confidential and proprietary
16   materials and information consist of, among other things, confidential business or
17   financial information, information regarding confidential business practices, or other
18   confidential research, development, or commercial information (including
19   information implicating privacy rights of third parties), information otherwise
20   generally unavailable to the public, or which may be privileged or otherwise
21   protected from disclosure under state or federal statutes, court rules, case decisions,
22   or common law.
23         In addition, the parties submitted a Joint Discovery Conference Report on
24   October 29, 2018 raising sensitive privilege and work product issues in this case,
25   discussed further below, and have endeavored to resolve it through a proposed
26   protective order rather than motion practice. In particular, the report indicates that
27   Plaintiff Scottsdale Insurance Company (“Scottsdale”) and insurance company
28   Defendants Brit UW Limited et al. (“Certain Underwriters”) were co-clients of the
                                                2
 1   law firm of DLA Piper (“DLA”) in a prior litigation action, but Defendant Dickstein
 2   Shapiro LLP (“Dickstein”) was not a party to that case. Accordingly, use of those
 3   privileged communications in this matter raises a difficult privilege issue concerning
 4   disclosure to Dickstein.
 5         Certain Underwriters also anticipate subsequent litigation against a non-party
 6   to this case, and seeks to ensure that its privilege and work product protections are
 7   secured as to all non-parties.
 8         The parties have endeavored to propose a solution that avoids complicated
 9   litigation but also preserves privilege and work product protections for anyone
10   outside of the parties to this case. Because discovery in this matter therefore
11   involves communications protected by the attorney-client privilege and work
12   product, the Court adopts special procedures below to ensure that disclosure in
13   accordance with the terms of this Order does not waive those protections and that
14   such discovery documents are not disclosed to non-parties.
15         Accordingly, to expedite the flow of information, to facilitate the prompt
16   resolution of disputes over confidentiality and privilege of discovery materials, to
17   adequately protect information the parties are entitled to keep confidential, to ensure
18   that the parties are permitted reasonable necessary uses of such material in
19   preparation for and in the conduct of trial, to address their handling at the end of the
20   litigation, and serve the ends of justice, a protective order for such information is
21   justified in this matter. It is the intent of the parties that information will not be
22   designated as confidential or privileged for tactical reasons and that nothing be so
23   designated without a good faith belief that it has been maintained in a confidential,
24   non-public manner, and there is good cause why it should not be part of the public
25   record of this case.
26         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
27           The parties further acknowledge, as set forth in Section 12.3, below, that this
28   Stipulated Protective Order does not entitle them to file confidential or privileged
                                                  3
 1   information under seal; Local Civil Rule 79-5 sets forth the procedures that must be
 2   followed and the standards that will be applied when a party seeks permission from
 3   the court to file material under seal.
 4         There is a strong presumption that the public has a right of access to judicial
 5   proceedings and records in civil cases. In connection with non-dispositive motions,
 6   good cause must be shown to support a filing under seal. See Kamakana v. City and
 7   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 8   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 9   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
10   require good cause showing), and a specific showing of good cause or compelling
11   reasons with proper evidentiary support and legal justification, must be made with
12   respect to Protected Material that a party seeks to file under seal. The parties’ mere
13   designation of Disclosure or Discovery Material as CONFIDENTIAL or
14   PRIVILEGED does not—without the submission of competent evidence by
15   declaration, establishing that the material sought to be filed under seal qualifies as
16   confidential, privileged, or otherwise protectable—constitute good cause.
17         Further, if a party requests sealing related to a dispositive motion or trial, then
18   compelling reasons, not only good cause, for the sealing must be shown, and the
19   relief sought shall be narrowly tailored to serve the specific interest to be protected.
20   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
21   each item or type of information, document, or thing sought to be filed or introduced
22   under seal in connection with a dispositive motion or trial, the party seeking
23   protection must articulate compelling reasons, supported by specific facts and legal
24   justification, for the requested sealing order. Again, competent evidence supporting
25   the application to file documents under seal must be provided by declaration.
26         Any document that is not confidential, privileged, or otherwise protectable in
27   its entirety will not be filed under seal if the confidential portions can be redacted.
28   If documents can be redacted, then a redacted version for public viewing, omitting
                                                 4
 1   only the confidential, privileged, or otherwise protectable portions of the document,
 2   shall be filed. Any application that seeks to file documents under seal in their
 3   entirety should include an explanation of why redaction is not feasible.
 4   2.     DEFINITIONS
 5          2.1    Action: Scottsdale Insurance Company v. Dickstein Shapiro LLP et al.,
 6   Case No. 18-cv-02893-SVW-GJS currently pending in the United States District
 7   Court Central District of California.
 8          2.2    Challenging Party: a Party or Non-Party that challenges the
 9   designation of information or items under this Order.
10          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13   the Good Cause Statement.
14          2.4    “PRIVILEGED” Information or Items: information (regardless of how
15   it is generated, stored or maintained) or tangible things that qualify for protection
16   under the attorney-client or attorney work product privileges, and as specified above
17   in the Good Cause Statement.
18          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.6    Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL” or “PRIVILEGED.”
23          2.7    Disclosure or Discovery Material: all items or information, regardless
24   of the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced or
26   generated in disclosures or responses to discovery in this matter.
27          2.8    Expert: a person with specialized knowledge or experience in a matter
28   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                5
 1   an expert witness or as a consultant in this Action.
 2         2.9    House Counsel: attorneys who are employees of a party to this Action.
 3   House Counsel does not include Outside Counsel of Record or any other outside
 4   counsel.
 5         2.10 Non-Party: any natural person, partnership, corporation, association or
 6   other legal entity not named as a Party to this action.
 7         2.11 Outside Counsel of Record: attorneys who are not employees of a
 8   party to this Action but are retained to represent or advise a party to this Action and
 9   have appeared in this Action on behalf of that party or are affiliated with a law firm
10   that has appeared on behalf of that party, and includes support staff.
11         2.12 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs), as well as a Party’s Agent(s).
14         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16         2.14 Professional Vendors: persons or entities that provide litigation
17   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20         2.15 Protected Material: any Disclosure or Discovery Material that is
21   designated as “CONFIDENTIAL” or “PRIVILEGED.”
22         2.16 Receiving Party: a Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24
     3.    SCOPE
           The protections conferred by this Stipulation and Order cover not only
25
     Protected Material (as defined above), but also (1) any information copied or
26
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
27

28
                                                6
 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2   presentations by Parties or their Counsel that might reveal Protected Material.
 3         Any use of Protected Material at trial shall be governed by the orders of the
 4   trial judge. This Order does not govern the use of Protected Material at trial.
 5   4.    DURATION
 6         Once a case proceeds to trial, information that was designated as
 7   CONFIDENTIAL or PRIVILEGED or maintained pursuant to this protective order
 8   used or introduced as an exhibit at trial becomes public and will be presumptively
 9   available to all members of the public, including the press, unless compelling
10   reasons supported by specific factual findings to proceed otherwise are made to the
11   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
12   (distinguishing “good cause” showing for sealing documents produced in discovery
13   from “compelling reasons” standard when merits-related documents are part of court
14   record). Accordingly, the terms of this protective order do not extend beyond the
15   commencement of the trial.
16   5.    DESIGNATING PROTECTED MATERIAL
17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
18   Each Party or Non-Party that designates information or items for protection under
19   this Order must take care to limit any such designation to specific material that
20   qualifies under the appropriate standards. The Designating Party must designate for
21   protection only those parts of material, documents, items or oral or written
22   communications that qualify so that other portions of the material, documents, items
23   or communications for which protection is not warranted are not swept unjustifiably
24   within the ambit of this Order.
25         Mass, indiscriminate or routinized designations are prohibited. Designations
26   that are shown to be clearly unjustified or that have been made for an improper
27   purpose (e.g., to unnecessarily encumber the case development process or to impose
28
                                                7
 1   unnecessary expenses and burdens on other parties) may expose the Designating
 2   Party to sanctions.
 3         If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6         5.2      Manner and Timing of Designations. Except as otherwise provided in
 7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9   under this Order must be clearly so designated before the material is disclosed or
10   produced.
11         Designation in conformity with this Order requires:
12               (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “PRIVILEGED”
16   (hereinafter “PRIVILEGED” legend), to each page that contains protected material.
17   If only a portion of the material on a page qualifies for protection, the Producing
18   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
19   markings in the margins).
20         A Party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and
23   before the designation, all of the material made available for inspection shall be
24   deemed “CONFIDENTIAL” and /or “PRIVILEGED” After the inspecting Party
25   has identified the documents it wants copied and produced, the Producing Party
26   must determine which documents, or portions thereof, qualify for protection under
27   this Order. Then, before producing the specified documents, the Producing Party
28   must affix the “CONFIDENTIAL legend” or “PRIVILEGED legend” to each page
                                                 8
 1   that contains Protected Material. If only a portion of the material on a page qualifies
 2   for protection, the Producing Party also must clearly identify the protected portion(s)
 3   (e.g., by making appropriate markings in the margins).
 4               (b) for testimony given in depositions that the Designating Party identifies
 5   the Disclosure or Discovery Material on the record, before the close of the
 6   deposition all protected testimony.
 7               (c) for information produced in some form other than documentary and
 8   for any other tangible items, that the Producing Party affix in a prominent place on
 9   the exterior of the container or containers in which the information is stored the
10   legend “CONFIDENTIAL” or “PRIVILEGED.” If only a portion or portions of the
11   information warrants protection, the Producing Party, to the extent practicable, shall
12   identify the protected portion(s).
13         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such material.
16   Upon timely correction of a designation, the Receiving Party must make reasonable
17   efforts to assure that the material is treated in accordance with the provisions of this
18   Order.
19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37.1 et seq.
25         6.3      The burden of persuasion in any such challenge proceeding shall be on
26   the Designating Party. Frivolous challenges, and those made for an improper
27   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
28   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                 9
 1   Party has waived or withdrawn the confidentiality designation, all parties shall
 2   continue to afford the material in question the level of protection to which it is
 3   entitled under the Producing Party’s designation until the Court rules on the
 4   challenge.
 5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of section 13 below (FINAL
12   DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
17   otherwise ordered by the court or permitted in writing by the Designating Party, a
18   Receiving Party may disclose any information or item designated
19   “CONFIDENTIAL” only to:
20               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
21   well as employees of said Outside Counsel of Record to whom it is reasonably
22   necessary to disclose the information for this Action;
23               (b) the officers, directors, agents, and employees (including House
24   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
25   Action;
26               (c) Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                10
 1               (d) the court and its personnel;
 2               (e) court reporters and their staff;
 3               (f) professional jury or trial consultants, mock jurors, and Professional
 4   Vendors to whom disclosure is reasonably necessary for this Action and who have
 5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6               (g) the author or recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information;
 8               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 9   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
10   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
11   not be permitted to keep any confidential information unless they sign the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
13   agreed by the Designating Party or ordered by the court. Pages of transcribed
14   deposition testimony or exhibits to depositions that reveal Protected Material may
15   be separately bound by the court reporter and may not be disclosed to anyone except
16   as permitted under this Stipulated Protective Order; and
17               (i) any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19               (j) Dickstein’s former general counsel Peter Morgan and former partner
20   Fred Lowther, upon their signing of the “Acknowledgement and Agreement to Be
21   Bound” (Exhibit A).
22         7.3      Disclosure of “PRIVILEGED” Information or Items. Certain
23   Underwriters and Scottsdale were joint clients of and jointly represented for a time
24   by the same counsel in connection with a relevant underlying insurance coverage
25   action. Certain Underwriters contend that consent of both joint clients is required in
26   order for either to disclose attorney-client privileged and attorney work product
27   information from such action to third parties, which includes Dickstein. Scottsdale
28   contends that either joint client may unilaterally disclose to third parties such
                                                    11
 1   privileged and work product without consent of the other. Dickstein contends it is
 2   entitled to obtain such privileged and work product documentation and information.
 3          In addition, Underwriters anticipate future litigation against a non-party to
 4   this case, and engaged in communications that constitute work product in reference
 5   to that anticipated litigation.
 6          The parties have agreed to resolve this dispute by permitting the limited
 7   disclosure of such privileged and work product documentation, information, and
 8   deposition testimony in which such documents or information are used, under strict
 9   protections of this Protective Order such that no third party, including but not
10   limited to Furman, Kornfeld, & Brennan LLPC (“Furman”), shall receive or be
11   entitled to receive the same. In this regard, the Court finds that the limited
12   disclosure of this documentation, information, and testimony in which such
13   documents or information is used, pursuant to this Protective Order does not operate
14   as a waiver of privilege or work product as to any third parties, including
15   specifically Furman. Thus:
16          Unless otherwise ordered by the court or permitted in writing by the
17   Designating Party, a Receiving Party may disclose any information or item
18   designated “PRIVILEGED” only to:
19             (a) the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action;
22             (b) the officers, directors, agents, and employees (including House
23   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
24   Action;
25             (c) Experts (as defined in this Order) of the Receiving Party to whom
26   disclosure is reasonably necessary for this Action and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28             (d) the court and its personnel;
                                                  12
 1            (e) court reporters and their staff;
 2            (f) professional jury or trial consultants, mock jurors, and Professional
 3   Vendors to whom disclosure is reasonably necessary for this Action and who have
 4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5            (g) the author or recipient of a document containing the information or a
 6   custodian or other person who otherwise possessed or knew the information;
 7            (h) during their depositions, witnesses, and attorneys for witnesses, in the
 8   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 9   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
10   not be permitted to keep any confidential or privileged information unless they sign
11   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
12   agreed by the Designating Party or ordered by the court. Pages of transcribed
13   deposition testimony or exhibits to depositions that reveal Protected Material may
14   be separately bound by the court reporter and may not be disclosed to anyone except
15   as permitted under this Stipulated Protective Order; and
16            (i) any mediator or settlement officer, and their supporting personnel,
17   mutually agreed upon by any of the parties engaged in settlement discussions.
18            (j) Dickstein’s former general counsel Peter Morgan and former partner
19   Fred Lowther, upon their signing of the “Acknowledgement and Agreement to Be
20   Bound” (Exhibit A).
21   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
22         IN OTHER LITIGATION
23         If a Party is served with a subpoena or a court order issued in other litigation
24   that compels disclosure of any information or items designated in this Action as
25   “CONFIDENTIAL” or “PRIVILEGED,” that Party must:
26            (a) promptly notify in writing the Designating Party. Such notification
27   shall include a copy of the subpoena or court order;
28            (b) promptly notify in writing the party who caused the subpoena or order
                                               13
 1   to issue in the other litigation that some or all of the material covered by the
 2   subpoena or order is subject to this Protective Order. Such notification shall include
 3   a copy of this Stipulated Protective Order; and
 4             (c) cooperate with respect to all reasonable procedures sought to be
 5   pursued by the Designating Party whose Protected Material may be affected.
 6         If the Designating Party timely seeks a protective order, the Party served with
 7   the subpoena or court order shall not produce any information designated in this
 8   action as “CONFIDENTIAL” or “PRIVILEGED” before a determination by the
 9   court from which the subpoena or order issued, unless the Party has obtained the
10   Designating Party’s permission. The Designating Party shall bear the burden and
11   expense of seeking protection in that court of its confidential material and nothing in
12   these provisions should be construed as authorizing or encouraging a Receiving
13   Party in this Action to disobey a lawful directive from another court.
14   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15         PRODUCED IN THIS LITIGATION
16             (a) The terms of this Order are applicable to information produced by a
17   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
18   produced by Non-Parties in connection with this litigation is protected by the
19   remedies and relief provided by this Order. Nothing in these provisions should be
20   construed as prohibiting a Non-Party from seeking additional protections.
21             (b) In the event that a Party is required, by a valid discovery request, to
22   produce a Non-Party’s confidential information in its possession, and the Party is
23   subject to an agreement with the Non-Party not to produce the Non-Party’s
24   confidential information, then the Party shall:
25                (1) promptly notify in writing the Requesting Party and the Non-Party
26   that some or all of the information requested is subject to a confidentiality
27   agreement with a Non-Party;
28                (2) promptly provide the Non-Party with a copy of the Stipulated
                                                14
 1   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 2   specific description of the information requested; and
 3                (3) make the information requested available for inspection by the
 4   Non-Party, if requested.
 5            (c) If the Non-Party fails to seek a protective order from this court within
 6   14 days of receiving the notice and accompanying information, the Receiving Party
 7   may produce the Non-Party’s confidential information responsive to the discovery
 8   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 9   not produce any information in its possession or control that is subject to the
10   confidentiality agreement with the Non-Party before a determination by the court.
11   Absent a court order to the contrary, the Non-Party shall bear the burden and
12   expense of seeking protection in this court of its Protected Material.
13   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15   Protected Material to any person or in any circumstance not authorized under this
16   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
17   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
18   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
19   persons to whom unauthorized disclosures were made of all the terms of this Order,
20   and (d) request such person or persons to execute the “Acknowledgment and
21   Agreement to Be Bound” that is attached hereto as Exhibit A.
22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23         PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other protection,
26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
28   procedure may be established in an e-discovery order that provides for production
                                               15
 1   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 2   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 3   communication or information covered by the attorney-client privilege or work
 4   product protection, the parties may incorporate their agreement in the stipulated
 5   protective order submitted to the court.
 6   12.   MISCELLANEOUS
 7         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 8   person to seek its modification by the Court in the future.
 9         12.2 Right to Assert Other Objections. By stipulating to the entry of this
10   Protective Order, no Party waives any right it otherwise would have to object to
11   disclosing or producing any information or item on any ground not addressed in this
12   Stipulated Protective Order. Similarly, no Party waives any right to object on any
13   ground to use in evidence of any of the material covered by this Protective Order.
14         12.3 Filing Protected Material. A Party that seeks to file under seal any
15   Protected Material must comply with Local Civil Rule 79-5. Protected Material
16   may only be filed under seal pursuant to a court order authorizing the sealing of the
17   specific Protected Material at issue. If a Party’s request to file Protected Material
18   under seal is denied by the court, then the Receiving Party may file the information
19   in the public record unless otherwise instructed by the court.
20   13.   FINAL DISPOSITION
21         After the final disposition of this Action, as defined in paragraph 4, within 60
22   days of a written request by the Designating Party, each Receiving Party must return
23   all Protected Material to the Producing Party or destroy such material. As used in
24   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
25   summaries, and any other format reproducing or capturing any of the Protected
26   Material. Whether the Protected Material is returned or destroyed, the Receiving
27   Party must submit a written certification to the Producing Party (and, if not the same
28   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                16
 1   (by category, where appropriate) all the Protected Material that was returned or
 2   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 3   abstracts, compilations, summaries or any other format reproducing or capturing any
 4   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 5   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 6   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 7   reports, attorney work product, and consultant and expert work product, even if such
 8   materials contain Protected Material. Any such archival copies that contain or
 9   constitute Protected Material remain subject to this Protective Order as set forth in
10   Section 4 (DURATION).
11   4.    VIOLATION
12   Any violation of this Order may be punished by appropriate measures including,
13   without limitation, contempt proceedings and/or monetary sanctions.
14
     ///
     ///
15   ///
16
     ///
     ///
17   ///
18   ///
     ///
19   ///
20   ///
     ///
21   ///
22   ///
     ///
23   ///
24   ///
     ///
25   ///
26   ///
     ///
27   ///
28   ///
                                               17
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3   DATED: November 6, 2018
 4

 5   /s/ Robert Cattanach___________________________
     Attorneys for Plaintiff
 6   SCOTTSDALE INSURANCE COMPANY
 7

 8   DATED: November 6, 2018
 9

10   /s/ John E. Jureller_   _______________________
     Attorneys for Defendant
11   DICKSTEIN SHAPIRO LLP
12

13   DATED: November 6, 2018
14

15   /s/ Mark L. Block___________________________
     Attorneys for Defendant
16   CERTAIN UNDERWRITERS AT LLOYD’S LONDON
17

18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19

20   DATED: November 7, 2018
21

22

23   _____________________________________
     GAIL J. STANDISH
24   UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                        18
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of ___________ [insert formal name of the case and the
 9   number and initials assigned to it by the court]. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                19
